Sed per Curiam.

The deposition must be admitted. The testimony does not go to controvert the record, but merely to explain the town clerk’s mode of doing his official business generally. The Court would not suffer a recording officer to impeach his record in a particular instance. But they consider there is a wide distinction between this and suffering him to explain his general mode of transacting his official business. The Court are the more confirmed in this opinion from a knowledge that the same erroneous mode of certifying the record of sheriff Ives’s deeds, has prevailed generally throughout the district in which he vended lands as collector. When a private deed was presented for record, it had been common for the town clerks throughout the State, to endorse upon it their official caption with the date, and *348when received, without any signature, this operating as a mere minute, until the deed was recorded, and then to enlarge the minute by adding, and recorded, folio —, liber —, as in the present instance, and this being attested and signed, formed the certificate of the record, and was entered in the record book as such; and as the recording in such case ought to bear date from the day the deed was' presented for record, no inconvenience had arisen from this practice in case of deeds executed by one individual to another. And this practice led the town clerks to apply the practice in case of the collector’s deeds under the ten shilling tax, without adverting to the act which required that the deed should be lodged in the office twelve months before it should be recorded.
-Chipman, for plaintiff
Amos Marsh and Josias Smith, for defendant.
If no parol evidence can be let in to show how the fact was in cases of collectors’ deeds, it would give a dangerous shock to land titles, not merely to the immediate grantees of this collector, whom the Court might not be inclined to favour, but to many honest' men who have purchased under them, and perhaps most of them without covenants of warranty or seisin.
Let the deposition be read.
Judgment for the plaintiff.